United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-61017
                        Conference Calendar



ROCKIE D. PICKENS,

                                    Plaintiff-Appellant,

versus

TRACY MINTON, Correctional Officer I, in her individual
capacity; ETHEL CARLIZE, Disciplinary Chairperson, in
her individual capacity; K. GREEN, Correctional Officer IV,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:03-CV-228-P-A
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Rockie D. Pickens, Mississippi state prisoner # 71454,

proceeding pro se, has filed an application for leave to proceed

in forma pauperis (IFP) to appeal the denial of his 42 U.S.C.

§ 1983 complaint, in which he alleged that he is entitled to

damages because he was denied due process during an

administrative grievance proceeding.   By moving for IFP, Pickens

is challenging the district court’s certification that IFP status


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-61017
                                  -2-

should not be granted on appeal because his appeal is not taken

in good faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).

     The district court failed to comply with Baugh since it

neither provided reasons for certifying that Pickens’s appeal was

not taken in good faith, nor incorporated its decision on the

merits of Pickens’s complaint.    See Baugh, 117 F.3d at 202; FED.

R. APP. P. 24(a)(3).   Nevertheless, we may dismiss the case sua

sponte pursuant to 5TH CIR. R. 42.2 if it is apparent that the

appeal lacks merit.    See Baugh, 117 F.3d at 202 & n.24.

     Pickens’s assertion of a due process violation is without

merit.   His placement in isolation for 20 days did not deprive

him of any liberty interest protected by due process because the

punishment imposed did not constitute an “atypical and

significant hardship on [him] in relation to the ordinary

incidents of prison life.”    Sandin v. Conner, 515 U.S. 472, 484,

486 (1995).   Similarly, Pickens has no due process claim arising

out of his reduced custody classification because a prison inmate

does not have a protectable liberty interest in his custodial

classification.    See Neals v. Norwood, 59 F.3d 530, 533 (5th Cir.

1995).

     Pickens’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, we uphold the district court’s order certifying that

the appeal is not taken in good faith and denying Pickens IFP
                           No. 03-61017
                                -3-

status on appeal, we deny the motion for leave to proceed IFP,

and we dismiss Pickens’s appeal as frivolous.     See Baugh, 117

F.3d at 202 n.24; 5TH CIR. R. 42.2.    Pickens’s motion for the

appointment of appellate counsel is denied as moot.

     The district court’s dismissal of Pickens’s action and our

dismissal of his appeal as frivolous count as two strikes for

purposes of 28 U.S.C. § 1915(g).      See Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).     We caution Pickens that should

he accumulate three strikes, he will be unable to proceed IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED; SANCTIONS WARNING ISSUED.